UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1376



JASON A. MARR,

                                                 Plaintiff - Appellee,

          versus


OLIVIA M. SMITH,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cv-00057-FMS)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Olivia M. Smith, Appellant Pro Se. Melinda Faith Seemar, STALLINGS
& BISCHOFF, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Olivia   M.   Smith   appeals   the   district    court’s   order

remanding the civil action against her to state court for lack of

subject matter jurisdiction.     The district court’s remand order is

not reviewable.    See 28 U.S.C. § 1447(d) (2000).         Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 DISMISSED




                                 - 2 -